Exhibit 10.2

EXECUTION VERSION

FIFTH AMENDMENT TO LIMITED GUARANTY

THIS FIFTH AMENDMENT TO LIMITED GUARANTY (this “Amendment”) is made as of
February 15, 2019 (the “Effective Date”), by and between BLACKSTONE MORTGAGE
TRUST, INC., a Maryland corporation (“Guarantor”), and CITIBANK, N.A., a
national banking association (“Buyer”).

RECITALS:

WHEREAS, Parlex 2 Finance, LLC, a Delaware limited liability company (“Parlex
2”), Parlex 2A Finco, LLC, a Delaware limited liability company (“Parlex 2A” and
together with Parlex 2, “Original Sellers”), and Buyer entered into that certain
Amended and Restated Master Repurchase Agreement, dated as of July 28, 2014, as
amended by that certain First Amendment to Amended and Restated Master
Repurchase Agreement dated as of July 28, 2016, by and among Original Sellers
and Buyer (collectively, the “First A&R Repurchase Agreement”), which First A&R
Repurchase Agreement amended, restated and replaced in its entirety that certain
Repurchase Agreement, dated as of June 12, 2013 (the “Original Repurchase
Agreement”), as amended by that certain First Amendment to Master Repurchase
Agreement, dated as of July 26, 2013, that certain Second Amendment to Master
Repurchase Agreement, dated as of September 11, 2013, that certain Third
Amendment to Master Repurchase Agreement, dated as of November 20, 2013, that
certain Fourth Amendment to Master Repurchase Agreement, dated as of January 31,
2014, and that certain Joinder Agreement, dated as of January 31, 2014 between
Buyer, Parlex 2 and Parlex 2A);

WHEREAS, Original Sellers, Parlex 2 UK Finco, LLC, a Delaware limited liability
company (“Parlex 2 UK”) and Parlex 2 EUR Finco, LLC, a Delaware limited
liability company (“Parlex 2 EUR”), and Buyer entered into that certain Second
Amended and Restated Master Repurchase Agreement, dated as of March 31, 2017
(the “Second A&R Repurchase Agreement”), which Second A&R Repurchase Agreement
amended, restated and replaced in its entirety the First A&R Repurchase
Agreement, as amended by that certain First Amendment to Master Repurchase
Agreement, dated as of December 21, 2017 and that certain Second Amendment to
Master Repurchase Agreement, dated as of March 30, 2018;

WHEREAS, in connection with the Original Repurchase Agreement, Guarantor entered
into that certain Limited Guaranty dated as of June 12, 2013, as amended by that
certain First Amendment to Limited Guaranty dated as of November 20, 2013, as
further amended by that certain Second Amendment to Limited Guaranty, dated as
of February 24, 2014, as further amended by that certain Third Amendment to
Limited Guaranty, dated as of March 31, 2017 (collectively, the “Original
Guaranty”), in favor of Buyer, guaranteeing certain obligations of Original
Sellers, Parlex 2 UK and Parlex 2 EUR;

WHEREAS, Original Sellers, Parlex 2 UK, Parlex 2 EUR, Parlex 2 AU Finco, LLC, a
Delaware limited liability company (“Parlex 2 AU”), and Buyer entered into that
certain Third Amended and Restated Master Repurchase Agreement dated as of
October 12, 2018 (as the same may be amended, supplemented, extended, restated,
replaced or otherwise modified from time to time, the “Third A&R Repurchase
Agreement”), which Third A&R Repurchase Agreement amended, restated and replaced
in its entirety the Second A&R Repurchase Agreement;



--------------------------------------------------------------------------------

WHEREAS, in connection with the Third A&R Repurchase Agreement, Guarantor and
Buyer entered into that certain Fourth Amendment to Limited Guaranty dated as of
October 12, 2018 (the “Fourth Amendment to Guaranty” together with the Original
Guaranty, the “Guaranty”);

WHEREAS, concurrently with the Effective Date, Original Sellers, Parlex 2 UK,
Parlex 2 EUR, Parlex 2 AU, Parlex 2 CAD Finco, LLC, a Delaware limited liability
company (“Parlex 2 CAD” together with Original Sellers, Parlex 2 EUR, Parlex 2
UK and Parlex 2 AU, “Seller”), and Buyer have entered into that certain Fourth
Amended and Restated Master Repurchase Agreement (as the same may be amended,
supplemented, extended, restated, replaced or otherwise modified from time to
time, the “Fourth A&R Repurchase Agreement”), which Fourth A&R Repurchase
Agreement amended, restated and replaced in its entirety the Third A&R
Repurchase Agreement. Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Guaranty or the Fourth A&R Repurchase
Agreement, as applicable; and

WHEREAS, in connection with the Fourth A&R Repurchase Agreement, the parties
hereto desire to (i) modify certain terms and provisions of the Guaranty as set
forth herein, (ii) reaffirm the obligations of Guarantor under the Guaranty and
(iii) amend and enter into certain other Transaction Documents.

NOW THEREFORE, in consideration of the foregoing and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby consent and agree as follows:

AGREEMENT:

1. AMENDMENTS TO GUARANTY. The Guaranty is hereby amended and modified as
follows:

(a) Any references to, and any definition of, the “Repurchase Agreement” in the
Guaranty shall mean, and such definition is hereby amended to refer to, the
Fourth A&R Repurchase Agreement, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

2. REAFFIRMATION OF GUARANTY. Guarantor hereby (i) acknowledges and consents to
the Fourth A&R Repurchase Agreement and the execution and delivery of this
Amendment and (ii) represents, warrants and covenants that notwithstanding the
execution and delivery of this Amendment and the Fourth A&R Repurchase
Agreement, all of Guarantor’s obligations under the Guaranty remain in full
force and effect and the same are hereby irrevocably and unconditionally
ratified and confirmed by Guarantor in all respects.



--------------------------------------------------------------------------------

3. GUARANTOR’S REPRESENTATIONS. Guarantor represents and warrants that
(i) Guarantor has taken all necessary action to authorize the execution,
delivery and performance of this Amendment, (ii) this Amendment has been duly
executed and delivered by or on behalf of Guarantor and constitutes the legal,
valid and binding obligation of Guarantor enforceable against Guarantor in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles, (iii) no
Event of Default has occurred and is continuing, and no Event of Default will
occur as a result of the execution, delivery and performance by Guarantor of
this Amendment, and (iv) any consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority required for
the execution, delivery and performance by Guarantor of this Amendment has been
obtained and is in full force and effect (other than consents, approvals,
authorizations, orders, registrations or qualifications that if not obtained,
are not reasonably likely to have a Material Adverse Effect).

4. GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION. This Amendment
shall be governed in accordance with the terms and provisions of Sections 19, 21
and 27(c) of the Guaranty, mutatis mutandis.

5. SEVERABILITY. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

6. COUNTERPARTS. This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.
Signatures delivered by email (in PDF format) shall be considered binding with
the same force and effect as original signatures.

7. SUCCESSORS AND ASSIGNS. This Amendment shall inure to the benefit of and
shall be binding on the parties hereto and their respective successors and
assigns.

8. AMENDMENTS. This Amendment may not be modified, amended, waived, changed or
terminated orally, but only by an agreement in writing signed by the party
against whom the enforcement of the modification, amendment, waiver, change or
termination is sought.

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

GUARANTOR: BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation By:  

/s/ Douglas N. Armer

  Name:   Douglas N. Armer   Title:   Executive Vice President, Capital Markets,
and Treasurer

[Signatures Continued on Next Page]

[Fifth Amendment to Limited Guaranty – Citi/BXMT]



--------------------------------------------------------------------------------

BUYER: CITIBANK, N.A.

By:

 

/s/ Richard B. Schlenger

 

Name: Richard B. Schlenger

 

Title: Authorized Signatory

[Fifth Amendment to Limited Guaranty – Citi/BXMT]